DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:   editorial error on claim number 2. 

    PNG
    media_image1.png
    611
    837
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it recites limitations “a staircase structure of an electrode stack lower in the plurality of electrode stacks has a larger width than a staircase structure of an electrode stack that is higher in the plurality of electrode stacks”, which render indefinite as to failing providing a reference direction for the width comparison.  (Emphasis added)  Is the width comparison based on lateral direction or vertical direction?
	In claim 7, it recites limitations “a staircase structure of an upper thin film stack has a smaller width than a staircase structure of a lower thin film stack”, which render indefinite as to failing providing a reference direction for the width comparison.  (Emphasis added)  Is the width comparison based on lateral direction or vertical direction?
	Claims 2-6 and 8-20 are also rejected for the same reasons as that of claims 1 and 7, as they are dependent claims of claims 1 and 7 and thus inherit the same deficiencies as that of claims 1 and 7. 


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozawa (US 2020/0251491).
	In re claim 1, Ozawa, in annotated Fig. 2 and corresponding text, teaches a three-dimensional memory device comprising:
a plurality of electrode stacks IS1~IS15/WL1~WL15 stacked on a substrate in a vertical direction, each of the plurality of electrode stacks including a plurality of interlayer dielectric layers IS1~IS15 alternately stacked in the vertical direction with a plurality of electrode layers WL1~WL15; and
a plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3 defined in the plurality of electrode stacks IS1~IS15/WL1~WL15, each of the plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3 configured by pad regions of electrode layers P in an electrode stack that are disposed in a staircase shape,
a staircase structure DSG3 of an electrode stack lower in the plurality of electrode stacks has a larger width than a staircase structure ASG11 of an electrode stack that is higher in the plurality of electrode stacks along Y direction, i.e. W1> W2 along Y direction. 
            
    PNG
    media_image2.png
    488
    659
    media_image2.png
    Greyscale

                
    PNG
    media_image3.png
    487
    523
    media_image3.png
    Greyscale

	In re claim 2, Ozawa, in annotated Fig. 2 and corresponding text, teaches that the substrate includes a plurality of coupling regions CR1~CR4 that are arranged in a first direction X, the first direction X is perpendicular to the vertical direction Z and a second direction Y, the second direction Y is a width direction of the plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3, and the plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3 are disposed in the plurality of coupling regions CR1~CR4.

	In re claim 3, Ozawa, in annotated Fig. 2 and corresponding text, teaches that the plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3 are grouped, and wherein each of the plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3 in a group have the same width in the second direction.

	In re claim 4, Ozawa, in annotated Fig. 2 and corresponding text, teaches that the substrate includes a first coupling region CR1 and a second coupling region CR2 that are arranged in a first direction X, the first direction X is perpendicular to the vertical direction Z and a second direction Y, the second direction Y is a width direction of the plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3, the plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3 include a plurality of first staircase structures ASG1/ASG11 disposed in the first coupling region CR1 and a plurality of second staircase structures DSG2/DSG21 disposed in the second coupling region CR2, and the plurality of first staircase structures ASG1/ASG11 are arranged in the second direction Y, and the plurality of second staircase structures DSG2/DSG21 are arranged in the second direction Y.

	In re claim 5, Ozawa, in annotated Fig. 2 and corresponding text, teaches that each of the plurality of second staircase structures DSG2/DSG21 corresponds to one of the plurality of first staircase structures ASG1/ASG11, and a first staircase structure ASG1/ASG11 and a corresponding second staircase structure DSG2/DSG21 have the same width in the second direction Y and in a top view are disposed in a line in the first direction X.

	In re claim 6, Ozawa, in annotated Figs. 1, 2 and corresponding text, teaches further comprising: a vertical channel (i.e. the vertical channel layer is formed on lateral side of pillars P, [0015]) passing through the plurality of electrode stacks WL; and a plurality of memory cells MC formed along the vertical channel (Fig. 1).

	In re claim 7, Ozawa, in annotated Fig. 2 and corresponding text, teaches a method for manufacturing a three-dimensional memory device, comprising:
forming a multi-layered stack IS1~IS15/WL1~WL15 by stacking, in a vertical direction Z on a substrate, a plurality of thin film stacks IS1~IS15/WL1~WL15 each including a plurality of first material layers WL1~WL15 that are alternately stacked with a plurality of second material layers IS1~IS15; and 
forming a plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3 in the plurality of thin film stacks such that a staircase structure DSG21 of an upper thin film stack has a smaller width than a staircase structure DSG3 of a lower thin film stack, i.e. W2<W1 (Fig. 2).

	In re claim 8, Ozawa, in annotated Fig. 2 and corresponding text, teaches that the substrate includes a plurality of coupling regions CR1~CR4 that are arranged in a first direction X, which together with a second direction Y forms a plane that is perpendicular to the vertical direction Z, the second direction Y is a width direction of the plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3 , and the plurality of staircase structures DSG1/ASG1/ASG11/DSG21/DSG2/ASG2/ASG21/DSG3 are formed in the plurality of coupling regions CR1~CR4.

	In re claim 11, Ozawa, in annotated Fig. 2 and corresponding text, teaches that the substrate includes a first coupling region CR1 and a second coupling region CR2, which are arranged in a first direction X as an extending direction of the plurality of thin film stacks WL1~WL15/IS1~IS15, the plurality of staircase structures ASG1/ASG11 formed in the first coupling region CR1 are arranged, in a top view, in a second direction Y perpendicular to the first direction X and the vertical direction Z, and the plurality of staircase structures DSG2/DSG21 in the second coupling region CR2 are arranged, in a top view, in the second direction Y. 

	In re claim 16, Ozawa, in annotated Fig. 2 and corresponding text, teaches that widths of staircase structures increase or decrease according to units of group, e.g. the width of the group of staircase structures DSG1 decreases when it comes down to the group of staircase structures ASG1, and the width of the group of staircase structures DSG2 increases when it comes down to the group of staircase structures DSG3.

Allowable Subject Matter
8.	Claims 9, 10, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0251491.  The improvement comprises: (a) the forming of the plurality of staircase structures comprises: forming, on the multi-layered stack, a hard mask pattern having a plurality of openings that correspond to the plurality of coupling regions; forming a staircase structure in a thin film stack under the uppermost thin film stack by etching the multi-layered stack using the hard mask pattern and the first mask as an etch mask (claim 9); and forming staircase structures in lower thin film stacks positioned under the uppermost thin film stack, by reproducing the staircase structures of the uppermost thin film stack in the lower thin film stacks (claim 12).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image4.png
    503
    747
    media_image4.png
    Greyscale

US ‘764 teaches an opposite limitations with respect to current invention, i.e. a staircase structure ST4 or SW4 of an electrode stack lower in the plurality of electrode stacks has a smaller width than a staircase structure ST3 or ST1 of an electrode stack that is higher in the plurality of electrode stacks along Y direction.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 27, 2022



/HSIEN MING LEE/